EXHIBIT 10.5
 


ACKNOWLEDGMENT OF PAYMENT AND TERMINATION AGREEEMNT


This ACKNOWLEDGEMENT OF PAYMENT AND TERMINATION AGREEEMNT (this “Agreement”),
dated August 21, 2007,  is by and between TEXTRON FINANCIAL CORPORATION (“TFC”)
and GE COMMERCIAL DISTRIBUTION FINANCE (“GECDF”) and acknowledged by MTM
TECHNOLOIES, INC., MTM TECHNOLOGIES (MASSACHUSETTS) LLC, MTM TECHNOLOGIES (US),
INC. and INFO SYSTEMS, INC. (collectively, the “Customers”).


RECITALS:


WHEREAS, TFC has extended inventory financing to the Customers;


WHEREAS, GECDF will provide financing to the Customers and the Customers have
granted GECDF a security interest in their (the “Assets”) to secure the
obligations of the Customers to GECDF;


WHEREAS, GECDF desires TFC to terminate its rights, title, security interests
and liens in the Assets under or otherwise in connection with its Loan and
Security Agreement dated as June 8, 2005 between TFC and the Customers, as
amended, and any other documents executed in connection therewith, and to
authorize the filing of the Uniform Commercial Code (UCC) termination statements
attached hereto as Exhibit A to evidence the termination of its rights in the
Assets (the “Termination Statements”); and


WHEREAS, TFC is willing to terminate its rights, title, security interests and
liens in the Assets as set forth above and to authorize the filing of the
Termination Statements provided that TFC receives the “Payout Amount” (as
defined below).


NOW THEREFORE, TFC and GECDF hereby agree as follows:


TFC represents and warrants to GECDF that, to the best of TFC's knowledge, TFC
has not assigned or subordinated any of TFC's right, title or interest in the
Assets as set forth above to any other person or party other than in connection
with that certain Amended and Restated Intercreditor Agreement, dated as of
November 3, 2006, between TFC and The CIT Group/Business Credit, Inc. and that
certain Agreement Relating to Sun Service Contracts dated as of December 12,
2005 among MRA Systems, Inc., the Customers, TFC, and the other parties thereto.


Upon receipt of payment in immediately available funds in the sum of
$12,228,140.63 (the “Payout Amount”) on August 21, 2007, TFC agrees that (a)
TFC’s rights, title, security interests and liens in the Assets as set forth
above shall be terminated, and (b) the Customers and/or GECDF and/or their
respective agents or attorneys are authorized to record or file the Termination
Statements in the appropriate offices and/or jurisdictions (all at the cost and
expense of the Customers or GECDF).  The Payout Amount represents all of the
outstanding indebtedness owing to TFC by the Customers, inclusive of
$10,701,238.56 of principal and $49,332.65 of interest, fees and charges as set
forth on Exhibt B attached hereto.   The Payout Amount shall be paid via Federal
Funds wire transfer to TFC pursuant to wiring isntructions set forth on Exhibit
B attached hereto.


Included in the Payout Amount are obligations of TFC  in connection with TFC's
open approvals (amounts approved by TFC for Customers' inventory purchases, but
which, for any reason remain unfunded by TFC on the date hereof) in an amount
equal to $1,483,904.42 (collectively the “Open Approvals”), as more particularly
detailed on Exhibit C attached hereto. Customers acknowledge that the amount of
the Open Approvals shall be deemed an advance as set forth and defined in the
credit agreement between Customers and GECDF.  TFC agrees to fund the “Open
Approvals” in accordance with its standard operating procedures from the
$1,483,904.42 amount referred to above and to provide written notice of each
such funding to GECDF.  TFC shall also furnish to the Customers  any
manufacturer/vendor invoice received in respect of any such Open Approval.  If
any Open Approvals have not been funded after 45 days from the date hereof, TFC
shall return to GECDF the portion of the aforesaid $1,483,904.42 amount
attributable to such unfunded Open Approvals and TFC shall be relieved from
funding such Open Approvals.  During such  45 day period,  TFC shall use
reasonable administrative efforts to forward directly to GECDF any  other
invoices received on Customers' behalf.
 

--------------------------------------------------------------------------------


 
TFC agrees to execute and deliver to GECDF for filing in the appropriate
offices, such other additional Termination Statements or other releases and
terminations as GECDF may reasonably request, from time to time, to evidence the
termination of TFC’s rights, title, security interests and liens in the Assets
as provided above.


Except with respect to TFC’s undertaking above regarding the return of  the
unused amount of the Open Approval portion of the Payout Amount  and TFC’s
express representations and warranties set forth above, this letter is issued
without any recourse, in any event, to TFC and without warranties or
representations by TFC.


This Agreement constitutes the entire agreement between GECDF and TFC with
respect to the subject matter hereof.


This Agreement may not be amended except by written agreement between GECDF and
TFC and shall be governed by and construed according to the laws of the state of
New York.


This Agreement is solely for the benefit of  GECDF and TFC and is not intended
to benefit any other person or entity, including without limitation, the
Customers.


Nothing herein shall be deemed a release or termination of any Customer’s
obligations to TFC to the extent that such obligations survive the payment of
the Payout Amount.  Any such obligations shall be unsecured.


This Agreement may be executed in one or more counterparts, each of which when
so executed and delivered (whether by facsimile or otherwise) shall be an
original but all of which together shall constitute one and the same agreement.


IN WITNESS WHEREOF, the duly authorized representatives of TFC and GECDF have
executed, and Customers have acknowledged, this Acknowledgement of Payment and
Termination Agreement as of the date set forth above.




TEXTRON FINANCIAL CORPORATION
 
GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION
By:
    /s/   
By:
    /s/ 
Name:
   
Name:
 
Title:
   
Title:
           

 
 
ACKNOWLEDGED BY:
 
MTM TECHNOLOIES, INC.,
MTM TECHNOLOGIES (MASSACHUSETTS) LLC,
MTM TECHNOLOGIES (US), INC. and INFO SYSTEMS, INC.
   
By:
    /s/     
Name:
     
Title:
             

 